UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

STATESBORO DIVISION ii_ ,i~.;;-=f

JANICE POWELL, )
)
Plaintiff, )
)

V' > oven-058
)
VARIETY WHOLESALERS, )
INC., )
et al., )
)
Defendants. )

ORDER

Before the Court is plaintiffs Motion to Disqualify H. Clark
Deriso, M.D. as Expert Physician. Doc. 43. For the following reasons,
plaintiffs motion is DENIED WITHOUT PREJUDICE.1

BACKGROUND
This case arises from a slip and fall on March 18, 2015 in

Sylvania, Georgia. Doc. 43 at 1. Plaintiff alleges that she sustained a

 

1 An identical motion was filed at docket no. 44 Which attached Dr. Deriso’s report as
an exhibit. That motion is also DENIED WITHOUT PREJUDICE. Plaintiff also
submitted a “Supplement to Plaintiff" s Motion to Disqualify H. Clark Deriso, M.D. as
Expert Physician.” Doc. 51. This appears to have been incorrectly docketed as a
“Motion to Amend/Correct.” To the extent that filing seeks to amend the motion to
disqualify by adding the transcript of Dr. Deriso’s deposition, that motion is
GBANTED.

 

“TFC” (undescribed in the briefs) to her right Wrist and a ligamentous
injury With aggravation to the degenerative condition in her cervical
Spine. Id. She underwent a wrist arthroscopy With TFC debridement, a
right Wrist Wafer restriction of the distal ulna, and an anterior cervical
disc fusion. Id. She ultimately filed suit against defendant-the owner
and operator of the store in which she fell. Id., doc. 1. Defendant later
identified H. Clark Deriso, M.D. as an expert Witness pursuant to Fed.
R. Civ. Pro. 26(a)(2). Doc. 21. Dr. Deriso is licensed to practice
medicine in Georgia and has Worked as an orthopedic surgeon since
1975. Doc. 55-1 at 1. According to defendant, he Was “retained . . . as
an expert in this matter to review medical records and diagnostic
studies, and to provide opinions concerning the medical causation of
plaintiffs alleged Wrist and cervical spine injuries.” Doc. 55 at 2. Dr.
Deriso was deposed after he Was identified as an expert witness. Id. at
2.

Plaintiff objects to this expert on the grounds that Dr. Deriso’s
opinion fails to comply With the requirements of Daubert v. Merrell Dow
Pharmaceuticczls, Inc., 509 U.S. 579 (1993), fails to comply with

O.C.G.A. § 24-7-702’s requirement that an expert testifying in a medical

malpractice action have practiced in that specialty for three of the past
five years, and fails to adequately disclose those cases in Which Dr.
Deriso had previously offered expert opinions. See doc. 43 at 1-3.
ANALYSIS

As an initial matter, plaintiff s argument regarding O.C.G.A. § 24-
7 -702 holds no Water here. That statute sets forth requirements for
experts testifying in medical malpractice cases. Id. This case does not
involve medical malpractice As a result, O.C.G.A. § 24-7-702 does not
apply. See, e.g., Arm,stead u. Allstate Prop. & Cas. Ins. Co., 2016 WL
928722, at *5 (N.D. Ga. Mar. 11, 2016) (discussing Whether Georgia’s
more restrictive rules on the presentation of expert testimony applies in
non~medical malpractice cases). As a result, the Court turns to
plaintiffs two other arguments Namely, that Dr. Deriso’s testimony is
insufficient under Federal Rule of Evidence 702 and that he failed to
adequately disclose his past expert experience

In Daubert, the U.S. Supreme Court interpreted Rule 702 stating
that the rule “compels the district courts to perform the critical
‘gatekeeping’ function concerning the admissibility of expert scientific

evidence.” United States u. Frazier, 387 F.3d 1244, 1260 (11th Cir.

2004) (citing Daubert, 509 U.S. at 589 n.7, 597). The U.S. Supreme
Court later held that “Daubert’s general holding--setting forth the trial
judge’s general ‘gatekeeping’ obligation_applies not only to testimony
based on ‘scientific’ knowledge, but also to testimony based on
‘technical’ and ‘other specialized’ knowledge.” Ku,mho Tire Co. v.
Carmichael, 526 U.S. 137, 141 (1999) (citing Fed. R. Evid. 702). Having
adopted these decisions, amended Rule 702 provides as follows:

A witness who is qualified as an expert by knowledge, skill,
experience, training, or education may testify in the form of
an opinion or otherwise if: (a) the expert’s scientific,
technical, or other specialized knowledge will help the trier
of fact to understand the evidence or to determine a fact in
issue; (b) the testimony is based on sufficient facts or data;
(c) the testimony is the product of reliable principles and
methods; and (d) the expert has reliably applied the
principles and methods to the facts of the case.

Rule 702.

ln this circuit, the Court applies a three-pronged inquiry to
determine whether an expert’s testimony complies with Rule 702 and
Daubert. The Court must determine whether

(1) the expert is qualified to testify competently regarding
the matters he intends to address; (2) the methodology by
which the expert reaches his conclusions is sufficiently
reliable as determined by the sort of inquiry mandated in
Daubert; and (3) the testimony assists the trier of fact,
through the application of scientific, technical, or specialized

4

expertise, to understand the evidence or to determine a fact
in issue.

Frazier, 387 F.3d at 1260 (citations omitted). The proponent of the
expert opinion bears the burden of establishing qualification, reliability,
and helpfulness by a preponderance of the evidence. Daubert, 509 U.S.
at 592, n. 10.

For the first prong, “experts may be qualified in various ways.
While scientific training or education may provide possible means to
qualify, experience in a field may offer another path to expert status.”
Frazier, 387 F.3d at 1260-61; see also Fed. R. Evid. 702 (a witness may
be qualified as an expert by “knowledge, skill, experience, training, or
education[.]”).

The reliability “criterion remains a discrete, independent, and
important requirement for admissibility.” Frazier, 387 F.3d at 1261.
The Supreme Court in Daubert “set out a list of ‘general observations’
for determining whether expert testimony is sufficiently reliable to be
admitted under Rule 7 02.” United States v. Brou)n, 415 F.3d 1257, 1267
(11th Cir. 2005) (citation omitted). These factors or observations
inquire into the expert’s “theory or technique” and are: “(1) whether it

can be (and has been) tested; (2) Whether it has been subjected to peer
5

review and publication; (3) what its known or potential rate of error is,
and whether standards controlling its operation exist; and (4) whether
it is generally accepted in the field.” Id. (citation omitted). “Sometimes
the specific Daubert factors will aid in determining reliability;
sometimes other questions may be more useful.” Frazier, 387 F.3d at
1262. “Indeed, the Committee Note to the 2000 Amendments of Rule
702 expressly says that, ‘[i]f the witness is relying solely or primarily on
experience, then the witness must explain how that experience leads to
the conclusion reached, why that experience is a sufficient basis for the
opinion, and how that experience is reliably applied to the facts.’ ” Id.
at 1261. Lastly, expert opinion testimony must assist the trier of fact.
Id. “By this requirement, expert testimony is admissible if it concerns
matters that are beyond the understanding of the average lay person.”
Id. (citation omitted).

The main thrust of plaintiffs argument is that Dr. Deriso is not
qualified to serve as an expert because it has been many years since he
has performed any of the surgical procedures that plaintiff had to
undergo after her alleged injury. See Doc. 43 at 3 (“Dr. [] Deriso’s

experience is significantly lacking in the specialty his opinion is

rendered on.”). Defendant disagrees, noting that Dr. Deriso regularly
sees patients and reviews films - much as he did to reach his opinions
in this case. As set forth in his expert report, “Dr. Deriso will opine that
‘[n]either the clinical course nor the diagnostic tests reveal any evidence
of an acute injury involving this patient’s cervical spine or her right
wrist.’ ” Doc. 55 at 10. Defendant contends that Dr. Deriso relied on his
experience, plaintiffs medical records, and learned treatises when
offering his opinion. Doc. 55-1 at 6-7; Doc. 55-2 at 8.

The Court concludes that Dr. Deriso is sufficiently qualified to
offer the specific opinions he proffered in his expert report. Dr. Deriso
is a board-certified orthopedic surgeon who has worked in orthopedics
since 197 5. Doc. 55-1 at 1-2. Although he no longer performs surgeries,
he sees about twenty-five patients at his office per week. Doc. 55-2 at
37. He evaluates these patients, determines whether they need
surgery, and refers them to another doctor to perform the surgery. Id.

Likewise, Dr. Deriso’s evaluation of plaintiffs injuries was
reliable He looked at the physical evidence collected from plaintiffs
various scans and reviewed the testimony of her treating physicians

He then applied his experience to that information to form an

assessment of whether the scans showed evidence of an acute injury.
See Adams v. Lab. Corp. of Am., 760 F.3d 1322, 1330 (11th Cir. 2014)
(“Dr. Rosenthal formed her opinion by using reliable tools, applying an
established body of medical knowledge, and drawing on her extensive
experience in the field.”); Kilpatrick v. Breg, Inc., 613 F.3d 1329, 1336
(11th Cir. 2010) (“[T]here are instances in which a district court may
determine the reliability prong under Daubert based primarily upon an
expert's experience and general knowledge in the field.”); Dickenson v.
Cardiac & Thoracic Surgery of E. Tenn., 388 F.3d 976, 982 (6th Cir.
2004) (holding that district court abused its discretion in excluding a
doctor’s standard-of-care testimony that was “supported by extensive
relevant experience”).2 Finally, the Court is satisfied that Dr. Deriso’s
testimony will assist the trier of fact. Although not a complicated case,
the causation of soft tissue and bone injuries in a plaintiff with pre-
existing degenerative injuries is beyond the understanding of the
average layperson. See Frazier, 387 F.3d at 1261. As a result,

plaintiffs motion to disqualify Dr. Deriso is DENIED WITHOUT

 

2 The Court notes that this analysis might well be altered if Dr. Deriso were being
tendered as an expert to provide analysis of the surgery that Plaintiff had. However,
since the report does not indicate that Dr. Deriso will offer any opinion on the

surgery itself, there is no need to address this concern.
8

PREJUDICE.

Plaintiff also argues that Dr. Deriso should be struck as an expert
because he failed to provide a sufficient list of his prior testimony either
in deposition or at trial. Though plaintiff slips this argument into her
motion in limine, it is, at heart, a discovery dispute and should have
been handled under a motion to compel. Under this Court’s Local Rule
26.5, Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 37(a)(1), counsel filing
such discovery motions are required to “certify that a good faith effort
has been made to resolve the dispute before coming to court.” No such
certification was appended here. Moreover, plaintiff has alleged that
Dr. Deriso’s failure to provide these required disclosures “limited the
plaintiff during the discovery process,” but exactly what limitation was
suffered is unclear. Doc. 43 at 4. Moreover, it appears that defendant
and Dr. Deriso attempted to remedy the identified errors in the
disclosure both at deposition, doc. 55-2 at 15-23, and in response to
plaintiffs motion, doc.55-.5. As a result, plaintiffs request to strike Dr.
Deriso on the basis that he failed to provide suitable information in
discovery is DENIED WITHOUT PREJUDICE. If plaintiff wishes to

pursue this challenge, she is directed to make a good faith effort to

resolve the dispute with defendant first. lf that attempt at resolution
fails, plaintiff must inform the Court specifically, what prejudice was

suffered.

SO ORDERED, this:KJ`day of Jan ary, 2019.

//MOM-Q» j
Christopher L. Ray a),l
United States Magistrate Judge
Southern District of Georgia

10

